Board of Tax Appeals, No. 96-L-440. This cause is pending before the court as an appeal from the Board of Tax Appeals. Pursuant to this court’s March 26, 1998 order establishing a pilot mediation program, a mediation conference was scheduled in this case. In the course of mediation, the parties agreed to a value for the subject property and filed a joint motion requesting remand of this matter to the Board of Tax Appeals for entry of an order reflecting the stipulated settlement of the matter. Upon consideration thereof,
IT IS ORDERED by the court that the motion for remand be, and hereby is, granted.
IT IS FURTHER ORDERED that this cause be, and hereby is, dismissed.